Citation Nr: 0415807	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a compensable evaluation for scarring, 
left axilla.

2.  Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from July 1997 to October 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

In correspondence from the veteran dated in July 2003, she 
enclosed an application for vocational rehabilitation.  That 
application has yet to be considered, and is referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The record as it stands currently is inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to increased ratings for the left axilla 
scar and rheumatoid arthritis.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Essentially, the veteran maintains that her service connected 
conditions are of greater severity that is currently 
reflected by the assigned evaluations.  She contends that a 
compensable evaluation is warranted for left axilla scarring, 
as this is manifested by pain, tenderness, keloid formation, 
and disfigurement.  She also maintains that her rheumatoid 
arthritis, for which she takes medication daily, should be 
assigned a higher evaluation due to symptoms of pain, 
swelling, stiffness, weakness, and interference with daily 
activities.  

Pertaining to the left axilla scar, the RO initially 
evaluated this condition as noncompensably disabling pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7805.  Thereafter, 
effective August 30, 2002, the criteria for rating skin 
disabilities, which include scars evaluated under Diagnostic 
Code 7805, were amended.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  Where the law or regulations governing a claim change 
while the claim is pending, as in the veteran's case, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  In this case, the veteran has not been 
notified of the regulatory amendment, nor has it been applied 
to her claim.  However, it is noted that only the earlier 
version of the regulation may be applied for the period prior 
to the effective date of the change.  VAOPGCPREC 3-2000 
(April 10, 2000).  

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805. Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender, and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  The 10 percent evaluation was 
to be assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 
7804, Note (2001).  Under Diagnostic Code 7805, other types 
of scars were to be rated based upon limitation of function 
of the part affected. 38 C.F.R. § 4.118, DC 7804 (2001).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2003).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2003).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2003).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  A superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2) (2003).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2003).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.) 38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2003).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).

In this case, the veteran has complained that her scar is 
symptomatic and warrants a compensable evaluation.  However, 
when she was last evaluated in August 2001, the examiner did 
not identify any pain, tenderness or limitation of function 
associated with the scar.  The duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  Accordingly, the Board believes that re-examination 
is warranted, particularly in light of the new rating 
criteria.  

With regard to the service-connected rheumatoid arthritis, 
the veteran has presented private medical evidence and 
complained of symptoms which suggest that there may be change 
in her condition since she was most recently evaluated by 
VA/QTC in August 2001.  Accordingly, the Board believes that 
re-examination is warranted.  In this regard, the appellant 
has requested that, if possible, an examination be conducted 
by a rheumatologist.  She has also identified recent private 
treatment records, which are not currently on file.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
final appellate review.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).

2.  The RO should take appropriate steps to 
contact the veteran and obtain the names and 
addresses of all medical care providers, VA 
or non-VA, who have treated her for her 
scarring and rheumatoid arthritis since 
October 2000.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.

The veteran has specifically reported 
receiving treatment for scarring in 2000 
from Dr. Yusaf in Lancaster, CA.  The record 
also reflects that she has received 
treatment from the rheumatology clinic at 
UCLA Medical center since July 2000 (see 
statement from Dr. Khanna).  These records 
are not currently on file, and records from 
these sources dated from the year 2000 to 
the present time should be sought.   

3.  The veteran should be scheduled for 
examinations of her service connected 
scarring of the left axilla and rheumatoid 
arthritis.  The Board notes that the 
veteran's most recent address as of July 
2003 was shown to be in Germany.  Therefore 
any special arrangements that must be made 
in order for her to receive an examination 
should be undertaken.  The veteran must be 
given adequate notice of the date and place 
of any requested examinations.  A copy of 
all notifications should be associated with 
the claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have an adverse effect on her 
claims.  38 C.F.R. § 3.655.

Prior to the examination, the claims folder 
must be made available to the examiner(s) 
for review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  The 
clinical findings and reasons upon which the 
opinions are based should be typed or 
otherwise recorded in a legible manner for 
review purposes, and the report should be in 
English or translated into English if 
necessary.  

a.  The veteran should be scheduled for a 
VA examination of the skin in order to 
evaluate her service-connected scarring 
of the left axilla.  The examiner should 
specifically note whether any scar is 
tender, superficial, unstable, poorly 
nourished, is productive of repeated 
ulceration or is painful on objective 
demonstration and whether it results in 
any limitation of function of the 
effected area.  (A superficial scar is 
one not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar.)  The size (width and length) 
of each scar should be measured, and each 
disfiguring characteristic of the 
scarring should be specifically noted, 
considering that there are eight 
disfiguring characteristics, including 
scars of a certain size, changes in 
contour of the skin, adherence to 
underlying tissue, certain pigment 
changes, changes in skin texture, absence 
of underlying tissue of a certain 
dimension, and indurated and inflexible 
skin of a certain dimension.  It would 
also be helpful if a photograph of the 
affected area were taken and associated 
with the examination report. 

b.  The veteran should be afforded a VA 
examination by a rheumatologist, if 
available, to determine the extent and 
current severity of her service-connected 
rheumatoid arthritis.  All indicated 
tests and studies are to be performed, 
including X-ray studies of all affected 
joints identified by the veteran.  The 
examiner is requested to identify all 
joints, if any, affected by rheumatoid 
arthritis and those affected by 
degenerative arthritis.  A detailed 
history regarding all affected joints 
should be provided in the report.  The 
examiner should indicate whether the 
veteran's rheumatoid arthritis is active 
or inactive.  All disabling 
manifestations of any joints affected by 
rheumatoid arthritis should be provided, 
to include the range of motion in degrees 
of all joints so affected.  In this 
regard, the examiner should indicate what 
is considered normal range of motion for 
each affected joint.

With respect to any joint affected by 
rheumatoid arthritis, the examiner should 
determine whether the joint exhibits 
weakened movement, excess fatigability, 
or incoordination that is attributable to 
rheumatoid arthritis.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
range of motion or favorable, 
intermediate or unfavorable ankylosis.

The examiner should also express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joint is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable, intermediate, or 
unfavorable ankylosis due to pain on use 
or during flare-ups.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  
In particular, the RO should determine 
whether all medical findings necessary to 
rate the service-connected scarring and 
rheumatoid arthritis have been provided by 
the examiner(s) and whether they have 
responded to all questions posed.  If not, 
the report(s) must be returned for 
corrective action, per 38 C.F.R. § 4.2.

5.  After the requested development has been 
completed, the RO should review the claims.  
The RO should adjudicate the merits of the 
claims based on all the evidence of record 
and all governing legal authority, including 
VCAA and implementing regulations, and any 
additional information obtained as a result 
of this remand.  If the veteran's rheumatoid 
arthritis is found to be inactive, the RO 
should consider whether separate ratings are 
warranted for each affected joint under 
Diagnostic Code 5002.  The RO should also 
consider the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as set forth in DeLuca, 8 Vet. App. 
202.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



